United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                                    March 31, 2004

                                         Before

                           Hon. WILLIAM J. BAUER, Circuit Judge

                           Hon. RICHARD A. POSNER, Circuit Judge

                           Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 01-2928
                                                  Appeal from the United States District
Johnnie Walton,                                   Court for the Northern District
               Petitioner-Appellant,              of Illinois, Eastern Division.

      v.                                          No. 97 C 2539

Kenneth R. Briley, Warden,                        John F. Grady, Judge.
               Respondent-Appellee.


                                       ORDER

   The opinion issued in this case on March 17, 2004 is hereby corrected. In each of
the three following locations, the name “Renya” should be corrected to “Reyna”:

   - page 2, first paragraph, line 3
   - page 4, line 5
   - page 4, first full paragraph, line 1.